USCA4 Appeal: 17-2444         Doc: 77        Filed: 07/11/2019   Pg: 1 of 32




                                                  PUBLISHED

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                  No. 17-2444


        ASHLEY AMARIS OVERBEY; BALTIMORE BREW,

                       Plaintiffs – Appellants,

        v.

        THE MAYOR AND CITY COUNCIL OF BALTIMORE; BALTIMORE CITY
        POLICE DEPARTMENT,

                       Defendants – Appellees.

        ------------------------------

        AMERICAN SOCIETY OF NEWS EDITORS; ASSOCIATED PRESS MEDIA
        EDITORS; ASSOCIATION OF ALTERNATIVE NEWSMEDIA; BUZZFEED;
        GANNETT COMPANY, INCORPORATED; HOWARD UNIVERSITY
        SCHOOL OF LAW CIVIL RIGHTS CLINIC; INTERNATIONAL
        DOCUMENTARY      ASSOCIATION;   INVESTIGATIVE   REPORTING
        PROGRAM AT UC BERKELEY; INVESTIGATIVE REPORTING
        WORKSHOP AT AMERICAN UNIVERSITY; TAWANDA JONES; MPA- THE
        ASSOCIATION OF MAGAZINE MEDIA; MARYLAND D.C. DELAWARE
        BROADCASTERS ASSOCIATION; MARYLAND-DELAWARE-DISTRICT
        OF   COLUMBIA     PRESS   ASSOCIATION;   NATIONAL   PRESS
        PHOTOGRAPHERS ASSOCIATION; NATIONAL WOMEN’S LAW CENTER;
        ONLINE NEWS ASSOCIATION; PUBLIC JUSTICE; PUBLIC JUSTICE
        CENTER; REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS;
        SOCIETY OF PROFESSIONAL JOURNALISTS; THE BALTIMORE SUN;
        THE CENTER FOR INVESTIGATIVE REPORTING; THE E.W. SCRIPPS
        COMPANY; THE WASHINGTON POST; TULLY CENTER FOR FREE
        SPEECH; WASHINGTON LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
        AND URBAN AFFAIRS,

                       Amici Supporting Appellant.
USCA4 Appeal: 17-2444     Doc: 77        Filed: 07/11/2019     Pg: 2 of 32




        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Marvin J. Garbis, Senior District Judge. (1:17-cv-01793-MJG)


        Argued: January 30, 2019                                        Decided: July 11, 2019


        Before FLOYD, THACKER, and QUATTLEBAUM, Circuit Judges.


        Reversed and remanded by published opinion. Judge Floyd wrote the opinion, in which
        Judge Thacker joined. Judge Quattlebaum wrote a dissenting opinion.


        ARGUED: Daniel William Wolff, CROWELL & MORING LLP, Washington, D.C.,
        for Appellants. Andre M. Davis, BALTIMORE CITY LAW DEPARTMENT,
        Baltimore, Maryland, for Appellees. ON BRIEF: Deborah Jeon, Nicholas Steiner,
        AMERICAN CIVIL LIBERTIES UNION OF MARYLAND, Baltimore, Maryland;
        Charles D. Austin, Nkechi Kanu, Tyler O’Connor, CROWELL & MORING LLP,
        Washington, D.C., for Appellants. Suzanne Sangree, Senior Counsel, Lydie E. Glynn,
        Assistant Solicitor, Colin P. Glynn, Assistant Solicitor, Jason R. Foltin, Assistant
        Solicitor, Frederic Smalkin, Jr., Assistant Solicitor, BALTIMORE CITY
        DEPARTMENT OF LAW, Baltimore, Maryland, for Appellees. Jennifer D. Bennett,
        PUBLIC JUSTICE, Oakland, California; Ajmel Quereshi, Civil Rights Clinic,
        HOWARD UNIVERSITY SCHOOL OF LAW, Washington, D.C., for Amici Howard
        University School of Law Civil Rights Clinic and Public Justice. K’Shaani Smith,
        PUBLIC JUSTICE CENTER, Baltimore, Maryland, for Amici Public Justice Center,
        Washington Lawyers’ Committee for Civil Rights and Urban Affairs, National Women’s
        Law Center, and Tawanda Jones. Bruce D. Brown, Katie Townsend, Caitlin Vogus,
        REPORTER COMMITTEE FOR FREEDOM OF THE PRESS, Washington, D.C.; Lisa
        B. Zycherman, DAVIS WRIGHT TREMAINE LLP, Washington, D.C., for Amici
        Reporters Committee for Freedom of the Press and 19 Media Organizations.




                                                   2
USCA4 Appeal: 17-2444      Doc: 77         Filed: 07/11/2019      Pg: 3 of 32




        FLOYD, Circuit Judge:

            When the city of Baltimore has settled civil-rights lawsuits alleging police

        misconduct, it has typically required settling claimants to agree to a “non-disparagement

        clause,” under which they promise not to speak to the media about either their underlying

        allegations or the settlement process itself. Claimants who breach the non-disparagement

        clause are, by the terms of the clause, liable to Baltimore for damages equaling half of

        their settlement funds. Ashley Overbey, a police-misconduct claimant who settled her

        case but then spoke about it publicly, claims that Baltimore violated her First Amendment

        rights when it enforced the non-disparagement clause against her. Separately, a local

        news website, the Baltimore Brew (the Brew), claims that Baltimore’s alleged practice of

        including non-disparagement clauses in virtually all settlement agreements with police-

        misconduct claimants violates the First Amendment on its face.           The district court

        granted summary judgment to the City on both claims. For the reasons that follow, we

        reverse.



                                                     I.

            Ashley Overbey sued three officers of the Baltimore Police Department (BPD),

        alleging that the officers had beaten, tased, verbally abused, and needlessly arrested her in

        her own home after she called 911 to report a burglary. 1 She brought various claims

        against the defendants under both state and federal law. Her case ground through the


        1
          Because the district court disposed of the relevant claims on the City’s motion for
        summary judgment, we recount the facts in the light most favorable to the non-movants.

                                                     3
USCA4 Appeal: 17-2444      Doc: 77         Filed: 07/11/2019     Pg: 4 of 32




        system for about two years, during which she and her children became homeless—partly

        because Overbey’s arrest record made it difficult for her to find work.

            Eventually, following her attorney’s advice, Overbey agreed to settle her suit for

        $63,000. The parties to the settlement agreement included both the officers named in

        Overbey’s complaint and the City itself. The City was a party to the agreement because,

        pursuant to Maryland law, it represents the BPD’s interests in settling claims against BPD

        officers.

            As in 95% of settlement agreements between the City and persons alleging police

        misconduct, 2 Overbey’s settlement agreement included what we will call a “non-

        disparagement clause.” This clause required Overbey to “limit [her] public comments”

        regarding her lawsuit “to the fact that a satisfactory settlement occurred involving the

        Parties.” J.A. 96. It prohibited her from “discussing [with the news media] any opinions,

        facts or allegations in any way connected to” her case, her underlying allegations, or the

        settlement process. Id. And it provided that if Overbey were to ever make a prohibited

        comment regarding her lawsuit, the City would be entitled to a refund of half of her

        settlement. The clause placed no restriction on the City’s freedom to speak about the

        case.

            After Overbey signed the settlement agreement, the agreement went before the City’s

        Board of Estimates for approval. While approval was pending, a local newspaper, the

        Baltimore Sun, published Overbey’s name, her photograph, her address, and the amount


        2
          This figure derives from a statement made by Baltimore’s former City Solicitor and
        reported by the Wall Street Journal. See J.A. 54.

                                                     4
USCA4 Appeal: 17-2444       Doc: 77        Filed: 07/11/2019     Pg: 5 of 32




        of her proposed settlement in a report on payouts planned for police-misconduct

        claimants. The Sun’s report quoted a statement made by the then-City Solicitor to the

        Board of Estimates in which the Solicitor characterized Overbey as “hostile” during her

        encounter with police—insinuating that Overbey, not the officers, had been at fault. J.A.

        28.

              The Sun’s story accumulated several anonymous, race-inflected comments implying

        that Overbey had initiated a confrontation with the police in hopes of getting a payout

        from the City. Overbey posted responses to several such comments, insisting that the

        police had been in the wrong and describing some of the injuries she had suffered.

              The City determined that Overbey’s online comments on the Sun article violated the

        non-disparagement clause of the settlement agreement. Consequently, once Overbey’s

        settlement was approved, the City remitted only half of the agreed payment—$31,500—

        to Overbey’s attorney. 3 It retained the other half as “liquidated damages.” See Appellees’

        Br. at 3.

              Overbey, having obtained new representation, filed another lawsuit in which she

        named the City and the BPD as defendants. In this second suit, she sought to compel the

        City to pay her the other half of her settlement sum. She brought a variety of claims

        under federal and state law, only one of which is relevant to us now: that the City violated

        her First Amendment rights when it withheld half of her settlement because of her speech


        3
          Incidentally, from the $31,500 disbursed by the City, Overbey’s attorney took a cut of
        approximately $20,500—one-third of the $63,000 that Overbey would have received if
        the City had not determined that she had violated the non-disparagement clause. Once her
        attorney took his cut, Overbey was left with about $11,000 in settlement funds.

                                                     5
USCA4 Appeal: 17-2444      Doc: 77           Filed: 07/11/2019   Pg: 6 of 32




        about her case.

            Overbey was joined in her second suit by the Brew, a local news website that, among

        other things, investigates and reports on how the City and its police department handle

        allegations of police misconduct. The Brew claimed that the City’s policy of including

        non-disparagement clauses in its settlements with police-misconduct claimants violated

        the Brew’s First Amendment interest in newsgathering.            The Brew sought both

        declaratory and injunctive relief.

            The BPD moved to dismiss, arguing that neither Overbey nor the Brew had stated a

        claim against it. The district court granted the BPD’s motion.

            The City moved to dismiss or, in the alternative, for summary judgment. It attached

        to its motion a number of exhibits pertaining to Overbey’s settlement agreement and the

        online comments that had led the City to withhold half of her settlement funds. Overbey

        and the Brew filed a response; they attached to their response a declaration from Overbey

        in which she averred that she had not understood the scope of the non-disparagement

        clause when she signed the settlement agreement.

            After a hearing on the motions, the district court decided that because it had “relied

        upon supplemental affidavits and documents filed outside of the pleadings,” it would

        treat the City’s motion as one for summary judgment pursuant to Federal Rule of Civil

        Procedure 12(d), even though the parties had not yet conducted discovery. J.A. 352–53.

        The district court then granted summary judgment to the City on Overbey’s First

        Amendment claim, reasoning (1) that by signing the settlement agreement, Overbey had

        knowingly, voluntarily, and intelligently waived her First Amendment right to speak


                                                      6
USCA4 Appeal: 17-2444      Doc: 77        Filed: 07/11/2019     Pg: 7 of 32




        about her police-misconduct suit; and (2) that enforcement of the waiver was not contrary

        to public policy. The district court also granted summary judgment to the City on the

        Brew’s First Amendment claim, concluding that the Brew lacked standing to challenge

        the City’s practice of using non-disparagement clauses in virtually all settlement

        agreements with police-misconduct claimants. Overbey and the Brew now appeal. 4




                                                   II.

            We review de novo the district court’s order granting summary judgment to the City.

        Wood v. Arnold, 915 F.3d 308, 313 (4th Cir. 2019).




                                                   III.

                                                   A.

            We begin with Overbey’s First Amendment claim. Overbey does not dispute that the

        non-disparagement clause, on its face, permitted the City to withhold half of her

        settlement funds as liquidated damages. 5 But she argues that the non-disparagement



        4
          Appellants’ notice of appeal encompasses the dismissal of their claims against the BPD.
        But Appellants address the dismissal of the police department in nothing more than a
        footnote, and they do not assert, much less argue, that the dismissal of the department
        was legally erroneous. Therefore, we see no reason to disturb that portion of the district
        court’s order, and we do not analyze it further.
        5
          At one point below, Overbey argued that as a matter of contractual interpretation, the
        non-disparagement clause did not give the City the right to withhold any portion of her
        settlement funds; rather, it merely gave the City the right to seek a refund of half her
        settlement funds. The district court held that that contract-based claim was untimely, and
        the question is no longer before us.

                                                    7
USCA4 Appeal: 17-2444      Doc: 77          Filed: 07/11/2019     Pg: 8 of 32




        clause was, and is, void, because it amounts to an unenforceable waiver of her First

        Amendment rights. 6 According to Overbey, since the clause is void, the City violated the

        First Amendment when it preemptively clawed back half of her settlement funds based

        on her speech about her case.

            The City, for its part, argues that the non-disparagement clause did not require

        Overbey to “waive” anything; rather, in agreeing to be bound by the non-disparagement

        clause, Overbey merely exercised her right not to speak in exchange for payment from

        the government. Alternatively, the City argues that even if the non-disparagement clause

        amounts to a waiver of Overbey’s First Amendment rights, there is no reason for us to

        hold that the waiver is void; thus, the City’s enforcement of the waiver cannot have

        violated the First Amendment.

            We hold that the non-disparagement clause in Overbey’s settlement agreement

        amounts to a waiver of her First Amendment rights and that strong public interests rooted

        in the First Amendment make it unenforceable and void.



                                                      1.

            According to the City, there is no need for us to subject the non-disparagement clause

        6
          Overbey also argues that the enforcement of the non-disparagement clause was
        unconstitutional because it was illegal for the City to include the clause in the first place;
        according to Overbey, the First Amendment prevents the City from introducing and
        negotiating for non-disparagement clauses in settlement agreements with police-
        misconduct claimants. The district court did not address that argument, and we decline to
        do so now, because it is not necessary for us to resolve the central question of Overbey’s
        appeal: whether the district court correctly granted summary judgment to the City on her
        First Amendment claim. We note, however, that Overbey has not abandoned the
        argument.

                                                      8
USCA4 Appeal: 17-2444      Doc: 77         Filed: 07/11/2019     Pg: 9 of 32




        to First Amendment scrutiny, because Overbey’s promise not to speak about her case was

        not a waiver of anything. It was, rather, a reasoned decision to exercise her right not to

        speak in return for payment. 7 The City points out that it did nothing to stop Overbey

        from speaking, and that it has paid her every cent that she was due under the terms of the

        settlement agreement—i.e., half the settlement sum. As the City would have it, Overbey

        agreed to exercise her rights in a particular way in return for money; she then exercised

        her rights in a different way, leaving her entitled to less money. Thus, in the City’s view,

        Overbey’s First Amendment rights were neither waived nor infringed.

            We disagree.     It is true that the right not to speak is protected by the First

        Amendment, for the Supreme Court has “held time and again that freedom of speech

        ‘includes both the right to speak freely and the right to refrain from speaking at all.’”

        Janus v. Am. Fed’n of State, Cty., & Mun. Employees, Council 31, 138 S. Ct. 2448, 2463

        (2018) (quoting Wooley v. Maynard, 430 U.S. 705, 714 (1977)). But the City errs in

        equating “the right to refrain from speaking,” id., with mere abstention from voluntary

        speech.

            At its heart, the right to refrain from speaking is concerned with preventing the

        government from “[c]ompelling individuals to mouth support for views they find

        objectionable,” Janus, 138 S. Ct. at 2463, or “[m]andating speech that a speaker would

        not otherwise make,” Riley v. Nat’l Fed’n of the Blind of N. Carolina, Inc., 487 U.S. 781,



        7
         As the City puts it, “The facts alleged in the amended complaint show that the City did
        not restrict [Overbey’s] speech, instead, she agreed to exercise her right not to speak in
        exchange for a payment of money in settlement of her lawsuit.” Appellees’ Br. at 16.

                                                     9
USCA4 Appeal: 17-2444      Doc: 77         Filed: 07/11/2019    Pg: 10 of 32




        795 (1988). In other words, the right to refrain from speaking limits the government’s

        ability to sanction or override a private individual’s preference for not making certain

        speech. The First Amendment’s protection of this right advances our bedrock societal

        interest in “individual freedom of mind.” Wooley, 430 U.S. at 714 (quoting W. Virginia

        State Bd. of Educ. v. Barnette, 319 U.S. 624, 637 (1943)).

            Overbey’s promise not to speak about her case cannot be fairly characterized as an

        exercise of her right to refrain from speaking, because none of the interests protected by

        the right to refrain from speaking were ever at stake in this case. No one tried to compel

        Overbey to make speech she did not want to make; no one tried to punish Overbey for

        refusing to say something she did not want to say. Instead, Overbey agreed, on pain of

        contractual liability to the City, to curb her voluntary speech to meet the City’s

        specifications. In doing so, she waived the First Amendment protections that would have

        otherwise shielded her speech from government sanction.



                                                    2.

            Our determination that the non-disparagement clause operates as a waiver of

        Overbey’s First Amendment rights is only the first step of our analysis. The next step is

        to determine whether the City is entitled to summary judgment on the waiver’s

        enforceability. It is well-settled that a person may choose to waive certain constitutional

        rights pursuant to a contract with the government. Lake James Cmty. Volunteer Fire

        Dep’t, Inc. v. Burke Cty., N.C., 149 F.3d 277, 280 (4th Cir. 1998). Yet we do not

        presume that the waiver of a constitutional right—even one that appears in an otherwise


                                                    10
USCA4 Appeal: 17-2444     Doc: 77         Filed: 07/11/2019     Pg: 11 of 32




        valid contract with the government—is enforceable. Id. On the contrary, such a waiver

        is enforceable only if it meets two conditions:       First, it was made knowingly and

        voluntarily. Id. Second, under the circumstances, the interest in enforcing the waiver is

        not outweighed by a relevant public policy that would be harmed by enforcement. Pee

        Dee Health Care, P.A. v. Sanford, 509 F.3d 204, 212 (4th Cir. 2007); see also Davies v.

        Grossmont Union High Sch. Dist., 930 F.2d 1390, 1397 (9th Cir. 1991) (holding that

        when it seeks to enforce a contractual waiver of a constitutional right, the government

        bears the burden of “demonstrat[ing] that the public interest is better served by

        enforcement . . . than by non-enforcement”).

            Today, we restrict our analysis to the second prong of this test, because the second

        prong is decisive as a matter of law. Under the circumstances, the City’s asserted

        interests in enforcing Overbey’s waiver of her First Amendment rights are outweighed by

        strong policy interests that are rooted in the First Amendment and counsel against the

        waiver’s enforcement.

            We begin by laying out the public interests favoring non-enforcement. Famously,

        one of the interests at the heart of the First Amendment is “a profound national

        commitment to the principle that debate on public issues should be uninhibited, robust,

        and wide-open . . . .” N.Y. Times Co. v. Sullivan, 376 U.S. 254, 270 (1964). Claims of

        police misconduct, as well as the circumstances in which the City litigates and settles

        such claims, assuredly fall into the “public issues” category. Thus, enforcing the non-

        disparagement clause, which subjected Overbey to contractual liability for speaking

        about the allegations giving rise to her complaint and the circumstances under which she


                                                   11
USCA4 Appeal: 17-2444      Doc: 77          Filed: 07/11/2019     Pg: 12 of 32




        settled with the City, was contrary to the public’s well-established First Amendment

        interest in “uninhibited, robust, and wide-open” debate on “public issues.” 8 Id.; see also

        Citizens United v. Fed. Election Comm’n, 558 U.S. 310, 339 (2010) (“The right of

        citizens to inquire, to hear, to speak, and to use information to reach consensus is a

        precondition to enlightened self-government and a necessary means to protect it.”).

            Standing shoulder to shoulder with the citizenry’s interest in uninhibited, robust

        debate on public issues is this nation’s cautious “mistrust of governmental power.”

        Citizens United, 558 U.S. at 340. This mistrust is one of the “premise[s]” of the First

        Amendment, id., and we think it well-warranted here, because the non-disparagement

        clause is a government-defined and government-enforced restriction on government-

        critical speech. Indeed, when the government (1) makes a police-misconduct claimant’s

        silence about her claims a condition of settlement; (2) obtains the claimant’s promise of

        silence; (3) retains for itself the unilateral ability to determine whether the claimant has

        broken her promise; and (4) enforces the claimant’s promise by, in essence, holding her

        civilly liable to itself, there can be no serious doubt that the government has used its




        8
          The City contends that Overbey’s silence about her case could not have appreciably
        inhibited debate on the relevant public issues, since her complaint and related filings are
        part of the public record. We are not convinced. We agree with the City that Overbey’s
        silence would not entirely foreclose debate on her experiences with law enforcement or
        the manner in which the City handled her claims; nevertheless, when someone with
        personal experience of how the City litigates and settles claims of police misconduct
        remains silent on those topics to avoid contractual liability to the City, the relevant public
        discourse cannot be considered “uninhibited” or “wide-open.” Citizens United, 558 U.S.
        at 339. This is especially true when it comes to Overbey’s experience of the settlement
        process itself.

                                                     12
USCA4 Appeal: 17-2444      Doc: 77         Filed: 07/11/2019     Pg: 13 of 32




        power in an effort to curb speech that is not to its liking. 9 The First Amendment is meant

        to serve as a bulwark against such exercises of government power. See N.Y. Times, 376

        U.S. at 265 (“The test is not the form in which state power has been applied but, whatever

        the form, whether such power has in fact been exercised.”); cf. Daniel J. Solove & Neil

        M. Richards, Rethinking Free Speech and Civil Liability, 109 COLUM. L. REV. 1650,

        1668 (2009) (“[I]t is important to note that sometimes the state can censor just as

        effectively through legal forms that are private as it can through ones that are public.”).

        Accordingly, we conclude that enforcement of the non-disparagement clause at issue here

        was contrary to the citizenry’s First Amendment interest in limiting the government’s

        ability to target and remove speech critical of the government from the public discourse.

            We now consider the City’s asserted interests in enforcing the non-disparagement

        clause. Under the circumstances, none of those interests are strong enough for the City to

        prevail.

            Initially, the City points out that it has an interest in using settlement agreements to

        reduce the time and money that it devotes to litigation, and that this interest favors

        enforcement of the non-disparagement clause.         But as the Ninth Circuit has aptly

        explained, when a settlement agreement contains a waiver of a constitutional right, the

        government’s general interest in using settlement agreements to expedite litigation is not



        9
          We note that this is not a case in which the government seeks to hold a private speaker
        liable for the unauthorized disclosure of confidential or sensitive information that was
        held by the government and to which the speaker would not have had access but for a
        promise of confidentiality or other fiduciary obligation to the government. Cf. Snepp v.
        United States, 444 U.S. 507, 510 (1980).

                                                    13
USCA4 Appeal: 17-2444      Doc: 77         Filed: 07/11/2019     Pg: 14 of 32




        enough to make the waiver enforceable—otherwise, no balance-of-interests test would be

        required. Davies, 930 F.2d at 1398. The City cannot succeed merely by invoking its

        general interest in settling lawsuits. It must point to additional interests that, under the

        circumstances, justify enforcing Overbey’s waiver of her First Amendment rights.

             To that end, the City falls back on its argument that one of the private interests

        protected by the First Amendment is the right not to speak. According to the City, the

        “individual autonomy” embodied by the right not to speak would be undermined if

        plaintiffs like Overbey could not use their right to silence as a bargaining chip during

        settlement negotiations. Appellees’ Br. at 36. Thus, in the City’s view, enforcement of

        the non-disparagement clause is consonant with, and essential to, individual First

        Amendment interests. 10 We think not. As noted above, the right to refrain from speaking



        10
            To bolster its argument, the City asserts that if Overbey were to prevail in the instant
        case, the City would “almost certainly” offer less money to similar police-misconduct
        claimants in the future, since such claimants would have less value to offer in return for
        settlement; that is, claimants would be unable to sell their own silence as part of a
        settlement agreement, making their agreement to settle less valuable. Appellees’ Br. at
        35. This, according to the City, would “reduce the number and mutual value of
        settlements.” Id. We are troubled by the underlying logic of this assertion: police-
        misconduct claimants get money to keep quiet, the City gets silence and a speedy end to
        litigation, and everybody wins—except, presumably, members of the public who are
        interested in transparency surrounding police-misconduct suits.
        Aside from that concern, there are two factors that make the City’s assertion
        unconvincing. First, the assertion is overly simple: the outcome of settlement
        negotiations in a police-misconduct suit is likely to be driven by a complex interaction of
        case-specific factors, such as the defendants’ risk of exposure to high damages awards
        following a jury trial, the claimant’s financial resources, and each side’s appetite for
        litigation. Accordingly, we will not assume that the financial terms of all future
        settlements will be appreciably affected by the enforceability of the non-disparagement
        clause in this settlement. Second, during oral argument, the City represented that it had
        already stopped using non-disparagement clauses like Overbey’s in settlement

                                                    14
USCA4 Appeal: 17-2444      Doc: 77         Filed: 07/11/2019      Pg: 15 of 32




        has generally been construed as preventing the government from requiring private

        persons to speak in support of policies, causes, or ideas that they find objectionable. It is

        simply not implicated here: a limitation on the government’s ability to purchase citizens’

        silence does not meaningfully compromise the “individual freedom of mind” protected

        by the right not to speak. Wooley, 430 U.S. at 714 (quoting W. Virginia State Bd. of

        Educ., 319 U.S. at 637).

            The City goes on to invoke the interests of the three police officers who were named

        as defendants in Overbey’s first lawsuit, asserting that the officers have a personal

        interest “in clearing their names.” Appellees’ Br. at 34. We are not unsympathetic to this

        interest, but it does little to help the City’s cause. The settlement agreement neither

        admits wrongdoing nor vindicates any of the parties involved.            That is, neither the

        settlement agreement as a whole nor the non-disparagement clause in particular has the

        effect of proving that the officers did not act as Overbey alleges. Thus, to the extent that

        the officers have an interest in clearing their names, enforcing the non-disparagement

        clause will not help them. We conclude that the officers’ interest in clearing their names

        does not weigh in favor of enforcement.

            Additionally, the City urges that both it and the officers involved have an interest in

        avoiding “harmful publicity.”       Appellees’ Br. at 34.       It is well-established that

        “vehement, caustic, and sometimes unpleasantly sharp attacks on government and public


        agreements with police-misconduct claimants. Thus, we are left with no reason to think
        that the enforceability of the non-disparagement clause in Overbey’s settlement
        agreement has anything other than a conjectural and attenuated relationship to “the
        number and mutual value of [future, hypothetical] settlements.” Id.

                                                     15
USCA4 Appeal: 17-2444      Doc: 77           Filed: 07/11/2019   Pg: 16 of 32




        officials” can play a valuable role in civic life and therefore enjoy the protections of the

        First Amendment. N.Y. Times, 376 U.S. at 270. Enforcing a waiver of First Amendment

        rights for the very purpose of insulating public officials from unpleasant attacks would

        plainly undermine that core First Amendment principle. Thus, the City’s asserted interest

        in enforcing the non-disparagement clause to avoid harmful publicity stumbles out of the

        gate, and we find it unpersuasive.

            Finally, the City appeals to “fairness.” Appellees’ Br. at 40. As the City would have

        it, Overbey “sold her [speech] rights, with an option to buy them back, which she

        exercised, and now she has [her rights] again.” Id. at 39. Essentially, the City argues that

        half of Overbey’s settlement sum was earmarked for her silence, and that it would be

        unfair for Overbey to collect that half of her money when she was not, in fact, silent.

        When the second half of Overbey’s settlement sum is viewed in this light, it is difficult to

        see what distinguishes it from hush money. Needless to say, this does not work in the

        City’s favor. We have never ratified the government’s purchase of a potential critic’s

        silence merely because it would be unfair to deprive the government of the full value of

        its hush money. We are not eager to get into that business now.

            Under the circumstances, the enforcement of Overbey’s waiver of her First

        Amendment rights—i.e., enforcement of the non-disparagement clause—cuts against

        strong public interests that are highly relevant to the very right that Overbey waived. The

        City has not identified a comparably compelling public good or other legitimate

        governmental aim that was, or could be, furthered by enforcement of the non-

        disparagement clause (other than a general interest in using settlements to resolve


                                                     16
USCA4 Appeal: 17-2444      Doc: 77         Filed: 07/11/2019     Pg: 17 of 32




        lawsuits). Consequently, the City is not entitled to summary judgment on Overbey’s

        First Amendment claim.



                                                    B.

            We now move to the Brew’s First Amendment claim. As noted above, the district

        court granted the City’s motion for summary judgment because it determined that the

        Brew lacked standing. We disagree. The district court relied on the allegations in the

        Amended Complaint in granting summary judgment on the Brew’s claim, but those

        allegations, on their face, suffice to establish the Brew’s standing.     Accordingly, we

        reverse.

            To establish standing under Article III of the Constitution, a plaintiff must show: “(1)

        an injury in fact; (2) a sufficient causal connection between the injury and the conduct

        complained of; and (3) a likelihood that the injury will be redressed by a favorable

        decision.” Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d 193, 207 (4th Cir. 2017).

        Each of these elements “must be supported in the same way as any other matter on which

        the plaintiff bears the burden of proof, i.e., with the manner and degree of evidence

        required at the successive stages of the litigation.” Id. at 208 (quoting Lujan v. Defs. of

        Wildlife, 504 U.S. 555, 561 (1992)). Thus, when a defendant challenges a plaintiff’s

        standing, we analyze the challenge differently depending on the stage of litigation at

        which the challenge is brought and the substance of the defendant’s arguments.

            That general rule is complicated here. Recall that in the proceedings below, the City

        filed a pre-discovery motion to dismiss or, in the alternative, for summary judgment. As


                                                    17
USCA4 Appeal: 17-2444      Doc: 77         Filed: 07/11/2019     Pg: 18 of 32




        part of their briefing on the motion, both parties submitted evidence outside the

        pleadings. The district court granted a hearing on the motion, after which it decided to

        treat the motion as one for summary judgment. Having come to that decision, the district

        court concluded that “the City [would] be granted summary judgment on Baltimore

        Brew’s claims.” J.A. 360.

            Yet neither the hearing on the City’s motion nor the district court’s analysis of the

        Brew’s standing indicates that the lower court considered the Brew’s standing,

        specifically, through the summary-judgment lens.         Although the parties submitted

        exhibits and affidavits related to Overbey’s claims, it appears that neither party produced

        any evidence related to the Brew’s claims. Indeed, in attacking the Brew’s standing, the

        City focused entirely on what the Brew had or had not alleged; at the hearing on the

        City’s motion, neither the parties nor the district court made any significant reference to

        the record or to disputes of fact material to the Brew’s standing; and in its order

        dismissing the Brew’s claims, the district court’s reasoning turned on whether the Brew’s

        allegations were sufficient to confer standing as a matter of law.         Thus, in every

        meaningful way, the parties and the district court limited their analysis of the Brew’s

        standing to the allegations in the Amended Complaint. We take that perspective as the

        starting point of our analysis. In other words, we begin by asking whether the Brew’s

        plausible allegations in the Amended Complaint, taken as true, are enough to give the

        Brew constitutional standing. See Wikimedia, 857 F.3d at 207–08.

            The crux of this issue is whether the Brew has alleged an injury in fact. An injury in

        fact is “an invasion of a legally protected interest that is concrete and particularized and


                                                    18
USCA4 Appeal: 17-2444      Doc: 77         Filed: 07/11/2019     Pg: 19 of 32




        actual or imminent, not conjectural or hypothetical.” Spokeo, Inc. v. Robins, 136 S. Ct.

        1540, 1548 (2016), as revised (May 24, 2016) (internal quotation marks and citation

        omitted).

             The legally protected interest at stake here is the Brew’s right to gather news, which

        derives from the First Amendment. 11 Branzburg v. Hayes, 408 U.S. 665, 728 (1972);

        Food Lion, Inc. v. Capital Cities/ABC, Inc., 194 F.3d 505, 520 (4th Cir. 1999) (“There

        are First Amendment interests in newsgathering.” (quoting In re Shain, 978 F.2d 850,

        855 (4th Cir. 1992) (Wilkinson, J., concurring)). Indeed, it is “‘well established that the

        Constitution protects the right to receive information and ideas’ from a willing speaker.”

        Stephens v. Cty. Of Albemarle, 524 F.3d 485, 491 (4th Cir. 2008) (quoting Stanley v.

        Georgia, 394 U.S. 557, 564 (1969)). That interest has been invaded, the Brew tells us,

        insofar as the City’s alleged policy of making silence a condition of settlement with

        police brutality claimants has prevented the Brew from interviewing at least some of

        those claimants about (a) their cases or (b) their experiences with the settlement

        process. 12

             The City takes issue with this contention in multiple ways. First, according to the

        City, the Brew has no special right of access to non-public information; consequently, the

        only way the Brew can show an invasion of its interest in newsgathering is by showing

        11
           For this reason, we see no merit in the City’s argument that the Brew lacks prudential
        standing because it “seeks to assert the free speech rights of third parties . . . .”
        Appellees’ Br. at 46.
        12
           We use the term “police brutality” herein because that is the term the Brew uses in its
        allegations, along with “excessive force.” We express no opinion on the precise meaning
        of those terms or the types of allegations that fall under their umbrella.

                                                    19
USCA4 Appeal: 17-2444      Doc: 77         Filed: 07/11/2019     Pg: 20 of 32




        that the City prevented it from gathering newsworthy information from willing speakers.

        Yet in the City’s view, the Brew has not alleged that any willing speakers exist.      The

        Brew alleges that some police brutality claimants have refused to discuss their cases with

        the Brew so as to avoid violating their settlement agreements, but the City believes that

        those claimants do not qualify, given that they were not ordered to refrain from

        discussing their cases or settlements with the news media. Rather, they agreed not to

        discuss their cases or settlements with the news media. If they are not willing to break

        their agreements, says the City, they cannot reasonably be considered willing speakers.

            The City’s definition of “willing speaker” misses the mark. For the purposes of

        constitutional standing, a person qualifies as a willing speaker if she would be willing to

        provide information on a matter of public significance to the news media but chooses not

        to because she does not want to violate a settlement agreement with the government. See

        Stephens, 524 F.3d at 492 (acknowledging that a “willing speaker” exists, for purposes

        of a plaintiff’s constitutional standing, when one party to a settlement agreement with the

        government would be willing to speak to the plaintiff if not for a prohibition in the

        settlement agreement); see also American Civil Liberties Union v. Holder, 673 F.3d 245,

        255 (4th Cir. 2011) (same). Cf. United States v. Wecht, 484 F.3d 194, 203 (3d Cir. 2007),

        as amended (July 2, 2007) (“[W]e hold that the consent of the parties to an order limiting

        speech is irrelevant to third-party standing analysis as long as the [plaintiff] can

        demonstrate that an individual subject to the order would speak more freely if the order is

        lifted or modified.”). We therefore reject the City’s argument that claimants who have

        settled police brutality suits and who subsequently refuse to discuss their suits because


                                                    20
USCA4 Appeal: 17-2444        Doc: 77        Filed: 07/11/2019     Pg: 21 of 32




        they believe themselves bound by non-disparagement clauses are categorically not

        willing speakers. 13    They can be.     And the Brew alleges that that “[o]n multiple

        occasions, plaintiffs who have settled civil rights lawsuits against BPD have refused to

        talk to Baltimore Brew specifically because of the gag order in their respective settlement

        agreements.” J.A. 34. Thus, the Brew has sufficiently alleged that the City’s pervasive

        use non-disparagement clauses in settlement agreements with police brutality claimants

        has interfered with its right to receive newsworthy information from willing speakers.

              In addition, the City argues that based on the Brew’s own allegations, it is clear that

        the Brew has suffered nothing more than a mild inconvenience in its reporting. The Brew

        can, and does, use public records to obtain information on “police brutality” lawsuits

        settled by the City. Presumably, such records were available to the Brew even on those

        occasions when, according to the Amended Complaint, it tried and failed to get firsthand

        interviews with certain claimants.      Since complaints and other litigation documents

        related to lawsuits against the police department are generally matters of public record,

        the City asserts that interviewing claimants “is not ‘a necessary prerequisite to any form

        of the expressive activity the [Baltimore Brew] wishe[s] to undertake.’” Appellees’ Br.

        at 45 (quoting Benham v. City of Charlotte, N.C., 635 F.3d 129, 136 (4th Cir. 2011)

        (alterations in source)). 14



        13
           Since parties to a settlement agreement like the one at issue here may be willing
        speakers, and the Brew alleged as much, this case does not require us to decide whether
        the news media’s interest in newsgathering can be invaded when no willing speaker
        exists.
        14
             In the same vein, City adverts to our decision in Baltimore Sun Company v. Erhlich,

                                                      21
USCA4 Appeal: 17-2444      Doc: 77         Filed: 07/11/2019      Pg: 22 of 32




            Again, we are not persuaded. The Brew has alleged that legal documents in the

        public record do not exhaust the newsworthy aspects of police brutality suits, and that

        claimants who bring such suits are uniquely positioned to provide the public with

        newsworthy information related to their claims. Additionally, the Brew has pointed out

        that claimants’ firsthand experience of the process of settling with the City is not a matter

        of public record and can only be obtained by communicating with settling claimants

        directly. Thus, contrary to the City’s assertion, the mere fact that a significant amount of

        information about most claimants’ lawsuits is available in the public record does not

        mean that some claimants’ refusal to talk to the Brew could not have a significant and

        deleterious effect on the Brew’s reporting.

            The Brew has plausibly alleged that its legally protected interest in newsgathering


        437 F.3d 410, 419 (4th Cir. 2006). But that case has little to tell us about the Brew’s
        standing. In Ehrlich, the relevant question was whether a plaintiff newspaper had
        suffered an adverse action for purposes of its First Amendment retaliation claim “when a
        government official denie[d] [a] reporter access to discretionary information or refuse[d]
        to answer the reporter’s questions because the official disagree[d] with the substance or
        manner of the reporter’s previous” publications. Id. We said no. Here, in contrast, we
        are not asked to decide whether the Brew has stated a claim for retaliation in violation of
        the First Amendment. And even if this case involved a retaliation claim, Ehrlich’s
        relevance would be limited to the legality of the City’s alleged conduct, whereas
        “standing in no way depends on the merits of the plaintiff’s contention that particular
        conduct is illegal.” Warth v. Seldin, 422 U.S. 490, 500 (1975). Therefore, Ehrlich does
        not guide us.
        Similarly, Cohen v. Cowles Media Co., 501 U.S. 663, 665 (1991), is not relevant to the
        Brew’s standing. In that case, the question was “whether the First Amendment prohibits
        a plaintiff from recovering damages, under state promissory estoppel law, for a
        newspaper’s breach of a promise of confidentiality given to the plaintiff in exchange for
        information.” Id. The Supreme Court did not discuss the newspaper’s standing. Even if
        it had, Cohen still would not control, because the state action challenged in that case—the
        enforcement of a generally applicable law governing an agreement between two private
        parties—is fundamentally different from the state action challenged here.

                                                      22
USCA4 Appeal: 17-2444      Doc: 77         Filed: 07/11/2019    Pg: 23 of 32




        has, at some point, been invaded by the City’s use of non-disparagement clauses in

        settlement agreements with police brutality claimants. Yet there remains a potential

        problem with the Brew’s theory of standing—a problem that neither the district court nor

        the parties have addressed. Although Overbey sought monetary damages as to Count

        One, the Brew seeks only declaratory and injunctive relief as to Count Two of the

        Amended Complaint. “The standing requirement applies to each claim that a plaintiff

        seeks to press,” Bostic v. Schaefer, 760 F.3d 352, 370 (4th Cir. 2014), and “a plaintiff

        must demonstrate standing separately for each form of relief sought,” Friends of the

        Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 185 (2000).

            Because the Brew seeks “declaratory and injunctive relief,” it “must establish an

        ongoing or future injury in fact.” Kenny v. Wilson, 885 F.3d 280, 287 (4th Cir. 2018)

        (emphasis supplied). This means that the Brew’s standing to sue for declaratory and

        injunctive relief “may not rely on prior harms.” Abbott v. Pastides, 900 F.3d 160, 176

        (4th Cir. 2018). “[T]he party invoking the jurisdiction of the court must include the

        necessary factual allegations in the pleading, or else the case must be dismissed for lack

        of standing.” Bishop v. Bartlett, 575 F.3d 419, 424 (4th Cir. 2009).

            The only one of the Brew’s allegations that could reasonably be construed as

        describing an ongoing or imminent harm is its allegation that the City’s pervasive use of

        non-disparagement clauses in settlements with police brutality claimants “impedes the

        ability of the press generally, and Baltimore Brew specifically, to fully carry out the

        important role the press plays in informing the public about government actions.” J.A.

        35. This allegation is general, but it is plausible on its face. And when we evaluate


                                                    23
USCA4 Appeal: 17-2444      Doc: 77          Filed: 07/11/2019     Pg: 24 of 32




        standing based on the pleadings, as the district court did, “we presume that general

        allegations embrace those specific facts that are necessary to support the claim.” Lujan,

        504 U.S. at 561 (internal citation and alteration omitted).

            With that forgiving presumption in place, we conclude that the Brew has sufficiently

        pleaded an ongoing or imminent injury in fact that is both traceable to the City’s

        challenged conduct and redressable by the court. As discussed above, neither the parties’

        arguments below nor the district court’s disposition went meaningfully beyond the

        pleadings in evaluating the Brew’s standing. We therefore decline to do so ourselves—

        even though the order under review is nominally a grant of summary judgment to the

        City. Instead, we remand to give the parties and the district court an opportunity to

        develop the evidentiary record relevant to the Brew’s claims.




                                                     IV.

            For the foregoing reasons, we reverse the judgment of district court and remand for

        further proceedings consistent with this opinion.

                                                                      REVERSED AND REMANDED




                                                     24
USCA4 Appeal: 17-2444       Doc: 77        Filed: 07/11/2019      Pg: 25 of 32




        QUATTLEBAUM, Circuit Judge, dissenting:

               One of the bedrock principles of our country is the freedom of parties, public and

        private, to enter into agreements without fear that courts will re-write them if one side has

        a change of heart. Under this principle, parties have a right to rely on the certainty of

        contracts entered into knowingly and voluntarily. In my view, the majority opinion

        undermines those important principles. While I join my colleagues in affirming the

        importance of the First Amendment and the public’s interest in exposing police

        misconduct, such affirmation does not require us to find unenforceable the non-

        disparagement provision in the settlement agreement between Overbey and the

        defendants. Overby entered into the settlement agreement knowingly and voluntarily, and

        the interests in enforcing it outweigh any countervailing interests. Accordingly, I

        respectfully dissent.



                                                     I.

               In 2013, Overbey filed a lawsuit alleging egregious police misconduct. She had

        every right to a public trial on the allegations. She also had the freedom to speak about

        the case before, during and after the suit. Defendants in the suit denied the allegations of

        misconduct. They likewise had the right to defend themselves in a public trial and to

        comment on the case. 1



        1
          The conduct by the Baltimore Police Department as alleged by Overbey is abhorrent. I
        express no opinion on which party was likely to prevail below or minimize in any way
        the injuries allegedly suffered by Overbey.

                                                     25
USCA4 Appeal: 17-2444      Doc: 77          Filed: 07/11/2019     Pg: 26 of 32




               However, as happens in the vast majority of cases, the parties gave up those rights.

        Rather than resolve their dispute publicly in a court of law, they decided to resolve the

        dispute privately through a negotiated settlement. With both sides represented by counsel,

        the parties entered into a written settlement agreement. As part of that agreement, the

        defendants agreed to pay Overbey $63,000. In return, Overbey agreed to dismiss her

        claims and, pursuant to the non-disparagement provision, not to comment about the

        allegations in her suit or the settlement process. She further agreed that if she violated the

        non-disparagement provision, the City was entitled to the return of $31,500.

               Later, the Baltimore Sun published an article about the settlement. It included a

        comment made by the City Solicitor about Overbey during the settlement approval

        hearing. On the Sun’s website, members of the public made several comments critical of

        Overbey. She responded on the website with several posts about her case. At the time of

        her posts, the City had not yet paid the settlement amounts. The City sent Overbey a

        check for only $31,500. The City—believing Overbey’s comments to the Sun violated the

        non-disparagement provision—refused to send the additional $31,500. Overbey does not

        dispute that her public comments violated the agreement. Instead, she seeks to excuse her

        admitted breach by claiming that the non-disparagement provision in the agreement is

        unenforceable. As a result, she seeks to compel the City to pay the full $63,000 to her.

        Since she has already received $31,500, she seeks the $31,500 she previously agreed to

        give up if she spoke about the case.




                                                     26
USCA4 Appeal: 17-2444         Doc: 77      Filed: 07/11/2019    Pg: 27 of 32




                                                    II.

               Prior to entering into the settlement agreement, Overbey had a constitutional right

        to speak about the allegations in the lawsuit. The question for us is whether Overbey

        waived that right by agreeing to the non-disparagement provision, and, if so, whether her

        waiver is enforceable. In explaining this issue, we have stated that “a contract will be

        enforced unless the interest promoted by its enforcement is outweighed by the public

        policy harms resulting from enforcement.” Lake James Cmty. Volunteer Fire Dep’t, Inc.

        v. Burke Cty., N.C., 149 F.3d 277, 280 (4th Cir. 1998); (citing Town of Newton v.

        Rumery, 480 U.S. 386, 392 (1987) and Restatement (Second) Contracts § 178(1) (1981)).

        While the law does not presume the waiver of constitutional rights, it also does not render

        the contract per se unenforceable “simply because a contract includes the waiver of a

        constitutional right.” Id. Thus, “[w]here a party knowingly and willingly enters into an

        agreement that waives a constitutional right, the agreement is enforceable so long as it

        does not undermine the public’s interest in protecting the right.” 2 Pee Dee Health Care,

        P.A. v. Sanford, 509 F.3d 204, 213 (4th Cir. 2007). Here, the non-disparagement

        provision does not.

        2
          The majority does not address Overbey’s claim that she did not knowingly and
        voluntarily enter into the non-disparagement provision. But Overbey’s argument that she
        did not understand that the waiver would apply to her specific conduct is without merit.
        The non-disparagement clause prohibits discussion of opinions, facts or allegations about
        the case. Further, Overbey was represented by legal counsel throughout the litigation and
        settlement process. Last, a provision in the settlement agreement, labeled “Knowingly
        and Voluntary Act,” stated that both parties represented they entered into the agreement
        voluntarily, with the advice of legal counsel and had adequate opportunity to investigate
        the subject matter of the agreement.



                                                    27
USCA4 Appeal: 17-2444      Doc: 77         Filed: 07/11/2019     Pg: 28 of 32




                                                    A.

                To examine whether there are any public policy harms implicated by enforcement

        of the non-disparagement provision, it is critical to look to the specific circumstances and

        the harm caused by enforcing this settlement’s non-disparagement provision. See

        Rumery, 480 U.S. at 392–94 (using a fact specific, case-by-case approach to determine

        whether a defendant’s waiver of his statutory right to sue was enforceable). Overbey

        broadly asserts that the non-disparagement provision harms the public policy favoring

        debate about public issues and the need to cautiously mistrust government power. No one

        would deny the importance of those issues. But it is not enough to simply posit general

        constitutional principles. If that were enough, no confidentiality agreement or non-

        disparagement provision could ever stand. See Leonard v. Clark, 12 F.3d 885, 892 n.12

        (9th Cir. 1993). Instead, the proper inquiry is how much those public policy interests are

        impaired, if at all, based on the applicable record. Looking at the circumstances of this

        case, Overbey overstates the impairment of any potential public policy interests.

                First, it is important to note the narrow scope of the waiver. Under the non-

        disparagement provision, Overbey agreed not to speak about the facts of her specific

        case. The waiver did not restrict her from speaking about the Baltimore Police

        Department or police misconduct generally. Nor did it restrict her from speaking on a

        myriad of other public issues. It simply limited her ability to speak publicly about her

        case.

                Second, the limitations in the non-disparagement clause did not actually bar

        Overbey from speaking about her case. There were just financial consequences—to


                                                    28
USCA4 Appeal: 17-2444      Doc: 77        Filed: 07/11/2019     Pg: 29 of 32




        which she agreed—of her choosing to speak. Under the agreement, she had a choice. She

        could abide by her promise not to talk about the case. If she did that, she would receive

        the full $63,000. Or she could do what she did—talk about the case. The consequence

        was that, since Overbey made that latter choice, the City was entitled to keep $31,500 of

        the $63,000 settlement amount.

              Third, even without her public comments, the detailed allegations in Overbey’s

        complaint and in the Department of Justice’s 2016 report on police misconduct in

        Baltimore contain extensive information on this important issue. Critically, all of that

        information remains public. 3 Likewise, the terms of the settlement agreement were made

        and remain public. The non-disparagement provision does not remove any of that

        information about police misconduct in Baltimore from the review and scrutiny of the

        public. It remains in the public square for discourse and debate. Thus, even if Overbey

        decided not to speak because of the non-disparagement provision, the public’s interests

        would only have been minimally harmed.

              Last, any impairment of the public’s interests must be considered in relation to

        Overbey’s other rights. Part and parcel with Overbey’s right to speak is her right not to

        speak. Plainly, even without the non-disparagement provision, Overbey had the right not




        3
         The majority opinion acknowledges that Overbey’s silence would not entirely foreclose
        debate on her experiences with law enforcement, but stresses that even so, the relevant
        public discourse cannot be considered “uninhibited” or “wide-open.” Maj. Op. at 12 n.8.
        But that is not the issue. If it were, any limitation would fail. The issue is whether the
        public policy in promoting that discourse has been appreciably harmed.

                                                   29
USCA4 Appeal: 17-2444      Doc: 77         Filed: 07/11/2019      Pg: 30 of 32




        to speak. 4 If she had done that, the public’s interest would have been equally impaired.

        The public’s interests cannot legitimately be harmed by Overbey doing by written

        agreement what was her right in the first place.

                                                     B.

               On the other hand, the defendants have significant and legitimate interests in the

        enforcement of the non-disparagement clause. First, they have an interest in the finality

        of the litigation. See Leonard, 12 F.3d at 891 (recognizing the public’s interest in the

        finality of collective bargaining agreements as one of the public policies favoring

        enforcement of the constitutional waiver not to speak). Litigation serves a vital role in our

        legal system, but, for those in the midst of it, it is often unpleasant, expensive and

        distracting. For those and many other reasons, litigants at times decide that the best

        course for them is to compromise on a settlement rather than forging forward to trial. The

        defendants did just that in this case. They agreed to put the dispute behind them by



        4
          I find no Supreme Court or Fourth Circuit authority to support the majority’s suggestion
        that Overbey had no recognizable right not to comment on this case. The majority is
        certainly correct that the First Amendment prevents the government from compelling
        individuals to express support for views to which they object. But citizens who have
        information on important issues are entitled to remain silent, or as the majority puts it, to
        abstain from speech. See Wooley v. Maynard, 430 U.S. 705, 714 (1977) (holding that “the
        right of freedom of thought protected by the First Amendment against state action
        includes both the right to speak freely and the right to refrain from speaking at all.”). The
        scarcity of cases when the government is not seeking to compel speech is likely due to
        the case and controversy requirement. Without government action, there is no case and
        controversy. But citizens have the freedom not to speak if they so choose. As Terence
        Mann said in initially rebuffing Ray Kinsella’s request to come to Iowa in the well-
        known film Field of Dreams, “I don’t give interviews, and I’m no longer a public figure.
        I just want to be left alone . . . .” To suggest this freedom does not exist would be
        unprecedented and take us into a land well beyond what even Orwell envisioned.

                                                     30
USCA4 Appeal: 17-2444       Doc: 77         Filed: 07/11/2019     Pg: 31 of 32




        entering into an agreement with terms that furthered their interest in finality. The non-

        disparagement provision was one of the terms.

               Second, by agreeing to the settlement, the defendants gave up their opportunity for

        vindication by a judge or jury. Of course, there is no guarantee how the case would have

        turned out had it continued. That uncertainty is one of the reasons parties often agree to a

        settlement. But having given up the opportunity to be exonerated, the defendants have an

        interest in Overbey’s accusations, which they denied, ending. The non-disparagement

        clause furthered this legitimate interest as well.

               Third, the defendants have an interest in the certainty of their contract. As alluded

        to above, parties have a right to expect that plain and unambiguous terms of the contracts

        to which they enter, like the ones here, will be enforced. See Hemstreet v. Spiegel, Inc.,

        851 F.2d 348, 350 (Fed. Cir. 1988) (holding “there is a compelling public interest and

        policy in upholding and enforcing settlement agreements voluntarily entered into.”).

        During the pendency of the case, when it was uncertain whether she would be awarded

        any money, Overbey decided it was a good idea to limit her public comments in return

        for additional settlement payments from the defendants. After the settlement, Overbey,

        with some money in hand, decided she no longer wanted to limit her comments. Despite

        that, she now seeks to not only keep the money she received, but also compel the City to

        pay the rest. Overbey seeks through the courts to re-write the agreement so that she will

        receive all the benefits of the agreement, but not all of the burdens. This is not the proper




                                                      31
USCA4 Appeal: 17-2444        Doc: 77        Filed: 07/11/2019      Pg: 32 of 32




        role for courts. 5

               In conclusion, the interests of the defendants in enforcing the agreement is

        substantial. In agreeing with both district court orders below granting summary judgment,

        I believe the interests of the defendants in enforcing the non-disparagement provision

        outweigh the public’s interests in voiding it. Therefore, I part ways with my good

        colleagues in the majority. I would affirm the district court’s dismissal of the case. 6




        5
          Surprisingly, my good colleagues in the majority characterize this position as endorsing
        “hush money.” Maj. Op. at 16. Harsh words for the principle that it is unfair for parties
        who enter agreements freely to later change their mind and seek to avoid the very terms
        to which they agreed. Perhaps a better description would be that Overbey cannot have her
        cake and eat it too.
        6
          The majority also reverses the district court’s order which concluded that Baltimore
        Brew had no standing to pursue its claims. For the reasons set forth by the district court, I
        dissent on this issue as well. See Overbey v. Mayor & City Council of Baltimore, No. CV
        MJG-17-1793, 2017 WL 5885657, at *5 (D. Md. Nov. 29, 2017).

                                                      32
